Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the 112(b) rejection over claims 11 and 13 have been withdrawn. 
Claims 1-3, 5-6, 9-18 are currently pending in this Office Action. Claims 14-15 have been withdrawn due to being drawn to the non-elected invention. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Palus et al. (US 6,180,153) in view of Hoogland (US 6,324,968-previously cited).
 Regarding Claim 1,  Palus discloses a block former for the production of blocks of cheese (“pressing the remaining curd into a block of cheese”, see abstract), the block former comprising an upright drainage column (block former 10, Fig. 1) having a feed opening for curd particles (curd inlet 38, see Col. 4, Ln. 3-8) at an upper end of the drainage column (see 38 of Fig. 1), the drainage column including an inner wall having an interior surface against which a pillar of curd formed of the curd particles slides as the pillar of curd moves downwardly through the drainage column (inner surface 6 and whey separation surface 120, see Col. 6, ln. 35-43), the upright drainage column being divided into an upper part and a lower part (upper and lower tower section, Col. 2, Ln. 11-26), wherein the upper part has an inner cross-sectional area that is less than an inner cross- sectional area of the lower part (see Fig. 2 where “X” is the cross-section of the lower part, and the structure above 86 is construed to be the upper part), wherein the upper part transitions into the lower part over a distance that is less than 10% of the height of the upper part (see annotated figure 1 below), 
the block former further comprising: 
a relief gap formed in the inner wall at a location at which the upper part and the lower part meet (see near 122 of Fig. 4 where a gap is formed between the conduit 95 of the upper part and whey separation screen 120). Since Palus discloses the structure of a gap between the cheese curd pillar and the interior wall of the lower part, Palus also enables sliding of the pillar of curd against the interior surface of the inner wall.

    PNG
    media_image1.png
    839
    548
    media_image1.png
    Greyscale

While Palus discloses a clean-in-place (CIP) spray device (Col. 5, Ln. 20-35) and wherein a bottom portion of the upper part is inserted into a top portion of the lower part (see Fig. 4) the relief gap being formed adjacent an area in which the upper part and the lower part overlap (see where 122 is in Fig. 4), he is silent to a spray device is attached to the drainage column and configured to spray the area in which the relief gap is formed.
Hoogland is relied on to teach a series of sprayers (sprayers 9 and 10) positioned to spray the perforated inner tube 3 (see Fig. 1 and Col. 2, Ln. 45-46). The perforated inner tube 3 is seen to be analogous to Palus’s whey separation screen since both function to provide an annular space between the inner surface and the outer surface and allow filling under vacuum (see Col. 2, Ln. 8-17 of Hoogland and Col. 4, Ln. 32-43 of Palus). Therefore, since both Hoogland and Palus are directed to a vacuumed cheese forming column having a perforated inner surface in which the curds travel therethrough, it would have been obvious to one of ordinary skill in the art to similarly place the sprayer in the area in which the relief gap is formed to sufficiently spray and clean the whey separation screen.
Regarding Claim 2, Palus further teaches wherein the lower part of the drainage column forms more than half of the drainage column (see Fig. 1 where 80 is the lower part).
Regarding Claim 3, Palus further teaches wherein the lower part of the drainage column forms 60% to 70% of the drainage column; that is, absent limitation specifically defining what begins and ends a “lower part”, Palus is construed to have a “lower part” forming 60% to 70% of the drainage column since the term “lower part” can be any arbitrary portion of the drainage column. 
Regarding Claim 5, Palus further teaches comprising: a closed casing that surrounds the inner wall (outer wall 81, Fig. 10), wherein a space is defined between the casing and the inner wall (whey drainage area 89, Fig. 10); and a vacuum device connected to the space for filling under reduced pressure the drainage column with curd particles via the feed opening and creating a vacuum in said space (Col. 6, Ln. 4-10).
Regarding Claim 6, Palus further teaches comprising: a cutting-off device at an end of the lower part for cutting off blocks of cheese from a lower end of the pillar of curd that has been transformed into cheese (Cutter 170, Fig. 18); and a discharge device for discharging a cut-off block of cheese (conveyor 208, see Fig. 18 and Col. 8, Ln. 40-47).
Regarding Claim 16, Palus further teaches wherein the distance is a portion of the drainage column where the upper part and the lower part overlap and the cross-sectional area of the drainage column changes (see Fig. 10 where 95 is part of the upper part and 81 is part of the lower part). 



Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination applied to Claim 1 with respect to Palus et al. (US 6,180,153), further in view of Acreman et al. (EP 1232686 A1).
Regarding Claims 9 and 10, Palus is silent to wherein the interior surface at the upper part has a first finish and the interior surface at the lower part has a second finish that provides higher friction with the pillar of curd relative to the first finish. Acreman is relied on to show that the art recognizes a relation between frictional resistant experienced by the curd column along the inner wall of the draining tube as being an important factor in the formation of cracks in the curd pillar (see paragraph 17). Acreman further notes that crack formation can be prevented by having inner surface undergo a shot peening treatment (as required by Claim 10, see paragraph 18-19). Therefore, since both Palus and Acreman are directed to block formation of cheese, it would have been obvious to one of ordinary skill in the art to provide an interior finish provided by a shot-peening treatment to prevent cracks in the block formation. Also, since Acreman provides the finish in the interior surface of the block former, it would have been obvious to one of ordinary skill in the art to provide the shot-peen finish in the interior surface of the lower part of Palus since the lower part is where the block formation occurs (during whey separation, see Col. 2, Ln. 27-43 of Palus).  
Regarding Claims 11 and 12, Acreman is silent to wherein the second finish has a surface roughness between 2.65 micrometers and 2.80 micrometers and wherein the second finish provides at least 15% higher friction against the pillar of the curd than the first finish; however, since it is already recognized by the prior art to use a shot-peening treatment in the interior surface of the column to prevent cracking of the curd pillar, the particular surface roughness would have been routinely determine to achieve the minimal amount of cracking the pillar as well as maintain USDA regulation of surfaces contacting dairy product (as mentioned by Acreman, paragraph 18). Therefore, since Acreman notes that shot-peening can be performed with beans or balls having dimensions between 50 and 5000 microns, and recognizes that the shot-peening treatment produces a surface having increased surface roughness (paragraph 19), it would have been obvious to one of ordinary skill in the art to determine the optimal surface roughness to product a cheese-column with minimal crack formation.  
Regarding Claim 13, the combination is silent to wherein the first finish has a surface roughness between 0.75 micrometers and 0.90 micrometers; however, Acreman notes that the USDA regulated value of surface roughness is 0.8 microns or less (see paragraph 19). Therefore, it would have been obvious to have a surface roughness of 0.8 or less to be compliant with the USDA prescribed value. 


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 16 with respect to Palus et al. (US 6,180,153), further in view of Schilstra (WO 2010/039033). 
Regarding Claim 17, Palus is silent to wherein the cross- sectional area of the drainage column only changes over the distance. Applicant notes in the remarks filed 22 Sep 2020 that the required distance and configuration is advantageous for “enabling greater fuseability of the pillar 8 as the pillar travels through the column 2” (see page 6 of 10 of the Remarks). However, the invention of Palus also results in a continuous and fused cheese column (Col. 7, Ln. 50-57), therefore absent clear evidence that the claimed limitation provides a showing of unexpected results over the prior art, the limitation directed to the change in cross-sectional area being limited solely to the transition distance is not seen to be patentably distinct over the prior art.  In any case, Schilstra provides a showing of a block formation drainage column having a uniform cross-section (vertical tube, Page 5, ln. 20-23). Schilstra is also directed to forming cheese blocks through compression and hydraulic action through a vertical column drainage system (see Col. 2, Ln. 1-6) and therefore also produces a cheese block having sufficient “fuseability”. Therefore, since the prior art shows both a drainage column having both a uniform and a tapered cross section, it would have been obvious to one of ordinary skill in the art to select the cross-section based on design choice, since both are known to provide blocked formation of cheese from curds. 
Regarding Claim 18, the claim is rejected for reasons similarly discussed in Claims 1 and 17. That is, Palus discloses a block former for the production of blocks of cheese (“pressing the remaining curd into a block of cheese”, see abstract), the block former comprising an upright drainage column (block former 10, Fig. 1) having a feed opening for curd particles (curd inlet 38, see Col. 4, Ln. 3-8) at an upper end of the drainage column (see 38 of Fig. 1), the drainage column including an inner wall having an interior surface against which a pillar of curd formed of the curd particles slides as the pillar of curd moves downwardly through the drainage column (inner surface 6 and whey separation surface 120, see Col. 6, ln. 35-43), the upright drainage column being divided into an upper part and a lower part (upper and lower tower section, Col. 2, Ln. 11-26), wherein the upper part has an inner cross-sectional area that is less than an inner cross- sectional area of the lower part (see Fig. 2 where “X” is the cross-section of the lower part, and the structure above 86 is construed to be the upper part), 
the block former further comprising: 
a relief gap formed in the inner wall at a location at which the upper part and the lower part meet (see near 122 of Fig. 4 where a gap is formed between the conduit 95 of the upper part and whey separation screen 120). Since Palus discloses the structure of a gap between the cheese curd pillar and the interior wall of the lower part, Palus also enables sliding of the pillar of curd against the interior surface of the inner wall.
. The limitation regarding a uniform cross-section is not seen to provide a patentable distinction over the prior art, since Schilstra is directed to a vertical column having uniform cross-section.   
While Palus discloses a clean-in-place (CIP) spray device (Col. 5, Ln. 20-35) and wherein a bottom portion of the upper part is inserted into a top portion of the lower part (see Fig. 4) the relief gap being formed adjacent an area in which the upper part and the lower part overlap (see where 122 is in Fig. 4), he is silent to a spray device is attached to the drainage column and configured to spray the area in which the relief gap is formed.
Hoogland is relied on to teach a series of sprayers (sprayers 9 and 10) positioned to spray the perforated inner tube 3 (see Fig. 1 and Col. 2, Ln. 45-46). The perforated inner tube 3 is seen to be analogous to Palus’s whey separation screen since both function to provide an annular space between the inner surface and the outer surface and allow filling under vacuum (see Col. 2, Ln. 8-17 of Hoogland and Col. 4, Ln. 32-43 of Palus). Therefore, since both Hoogland and Palus are directed to a vacuumed cheese forming column having a perforated inner surface in which the curds travel therethrough, it would have been obvious to one of ordinary skill in the art to similarly place the sprayer in the area in which the relief gap is formed to sufficiently spray and clean the whey separation screen.

Response to Arguments
 Applicant’s arguments in the remarks filed 11 Aug 2022 has been considered, but is found not persuasive over the prior art of record. 
Applicant argues that the prior art does not teach or suggest why a person of ordinary skill would arrange a spray device to spray the alleged relief gap formed adjacent an area in which the upper part and lower part overlap as claimed (page 11 of the remarks). The argument is found not persuasive because the rejection notes that the sprayer of Hoogland is located in the upper region of a perforated inner tube which is seen to be analogous to the whey separation screen 120 of Palus. Since the sprayers of Hoogland is part of a cleaning system, it would have been obvious to similarly place the sprayer at the upper portion of the whey separation screen of Palus to effectively clean the screen. This would have necessarily been placed near the relief gap of Palus, since the relief gap is also located near the upper regions of the separation screen 120. Therefore, the argument is not commensurate with the scope of the rejection, because the Hoogland is not being relied on to specifically teach placing sprayers adjacent a relief gap; rather, Hoogland is relied on to place sprayers at the upper region of a separation screen (perforated inner tube 3), and the structures of the claim would have naturally flowed from the combination as presented above.  
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the modification would undermine the current sprayer system of Palus (bottom of page 11); however, the argument is not persuasive because the CIP sprayer is provided to facilitate cleaning for the cyclone hopper 140 and not the whey separation screen. Therefore, one of ordinary skill in the art would have been motivated to look into the Hoogland reference to place an additional sprayer system for the separation screen. Also, Palus notes that the CIP sprayer 142 is optional and thus not required in all embodiments (Col. 5, Ln. 40-41). For these reasons, it is maintained that the combination would have advantageously provided a sprayer system specifically for the whey separation screen. 

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792